Citation Nr: 0517232	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-29 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected type II diabetes mellitus with diabetic 
retinopathy and erectile dysfunction, currently evaluated at 
20 percent disabling.

2.  Entitlement to service connection for congestive heart 
failure, claimed as secondary to service-connected type II 
diabetes mellitus.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected type II diabetes 
mellitus.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana which denied the veteran's 
claim of entitlement to an increased disability rating his 
service-connected type II diabetes mellitus with diabetic 
retinopathy and erectile dysfunction.

Procedural history  

The veteran served on active duty from May 1969 to April 
1971.  He served in Vietnam during the Vietnam War and was 
awarded the Purple Heart.

In December 1993, the veteran filed a claim for entitlement 
to service connection for post-traumatic stress disorder and 
for "diabetes due to PTSD stress."  The RO denied the 
veteran's claim of entitlement to PTSD, and the claim for 
service connection for diabetes mellitus on a secondary 
basis, in a May 1994 rating decision.  [Service connection 
for PTSD was subsequently granted.]

Section § 201(c) of the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001) added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure.  In March 
2001, the veteran filed to reopen his previously denied claim 
of entitlement to service connection for type II diabetes 
mellitus, indicating that such was a result of exposure to 
Agent Orange in Vietnam.  In a December 2001 rating decision, 
the RO granted service connection for type II diabetes 
mellitus as a result of herbicide exposure; a 20 percent 
disability rating was assigned.  Also in the December 2001 
decision, the RO assigned separate 10 percent ratings for 
peripheral neuropathy of the right lower extremity and 
peripheral neuropathy of the left lower extremity as 
complications of the veteran's service-connected diabetes 
mellitus. 

The veteran subsequently presented for a VA eye examination 
in August 2002.  Based on the results of the August 2002 VA 
eye examination, the RO issued a rating decision in October 
2002 that continued the veteran's 20 percent disability 
rating for the service-connected disability, now denominated 
type II diabetes mellitus with diabetic retinopathy.  The 
veteran initiated the present appeal.  

At this juncture the Board points out that contrary to the 
assertions of the veteran's representative, see the May 2005 
appellant's brief, this is not an appeal of the initial grant 
of service connection for type II diabetes mellitus.  The 
initial grant of service connection was in December 2001; the 
rating decision which has been appealed is the October 2002 
rating decision.  The veteran's December 2002 notice of 
disagreement (NOD) specifically referred to the October 2002 
rating decision, not the initial assignment of a disability 
rating in December 2001.  Thus, although the NOD was filed 
within the one-year period after the issuance of the original 
December 2001 rating decision, by its own terms it referred 
to the October 2002 rating decision.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.201 (2004).  Therefore, staged 
ratings are not for consideration in this case.  Cf. 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Subsequent to the September 2004 supplemental statement of 
the case (SSOC) the veteran submitted additional medical 
records.  This evidence was accompanied by a waiver of RO 
consideration by the veteran's representative; therefore, the 
Board may consider this evidence in the first instance.  See 
38 C.F.R. § 20.1304 (2004). 

The issues of entitlement to secondary service connection for 
congestive heart failure and hypertension and entitlement to 
TDIU are addressed in the REMAND portion of the decision 
below.  Those issues are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



FINDINGS OF FACT

1.  The veteran's type II diabetes mellitus is manifested by 
the use of insulin and diet restriction; regulation of 
activities is not shown.

2.  Diabetic retinopathy is manifested by corrected visual 
acuity of 20/40 bilaterally.

3.  Diabetic nephropathy is manifested only by the occasional 
presence of albumin; there is no indication that hypertension 
and edema are related to the neuropathy.

4.  Erectile dysfunction is manifested by impotence.


CONCLUSION OF LAW

The criteria for an increased disability rating for type II 
diabetes mellitus with retinopathy and erectile dysfunction 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.84a, 4.115a, 4.115b, 4.119, Diagnostic Codes 6061 through 
6079, 7202, 7522 and 7913 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for service-connected type II diabetes mellitus with 
diabetic retinopathy and erectile dysfunction.  Specifically, 
he contends that a higher disability rating is warranted due 
to the fact that his diabetes requires daily injections of 
insulin, diet restriction and restriction of physical 
activities.  See the veteran's October 2003 substantive 
appeal.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the July 2003 statement of the case (SOC) and the 
September 2004 SSOC of the pertinent law and regulations, of 
the need to submit additional evidence on his claim, and of 
the particular deficiencies in the evidence with respect to 
his claim.  

More significantly, a letter was sent to the veteran in 
October 2003 which was specifically intended to address the 
requirements of the VCAA.  The letter notified the veteran of 
the requirements of an increased rating claim.  Specifically, 
the letter stated: "To establish entitlement to an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected condition has 
gotten worse."  Thus, the October 2003 letter, in 
conjunction with the July 2003 SOC and September 2004 SSOC, 
not only notified the veteran of the evidence already of 
record, but also notified him specifically of the additional 
evidence that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
October 2003 VCAA letter, the RO informed the veteran that VA 
was responsible for getting "relevant records from any 
Federal agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  The letter also stated that a VA 
examination would be requested if necessary to make a 
decision on his claim.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The October 2003 VA letter informed 
the veteran that VA would make reasonable efforts to obtain 
"relevant records not held by a Federal agency.  This may 
include records from State or local governments, private 
doctors and hospitals, or current or former employers."  
Enclosed with the letter were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, for the 
veteran to complete and sign.  The letter emphasized to the 
veteran that it was his responsibility to make sure that the 
RO received all requested records that were not in the 
possession of a Federal department or agency.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The October 2003 letter requested: 
"Tell us about any other records that exist to support your 
claim."  The Board believes that these requests 
substantially comply with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board finds that the October 2003 letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  The Board notes that the 
letter also expressly notified the veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to adjudication of his 
claim, which was by rating decision in October 2002.  
However, the veteran was subsequently provided with VCAA 
notice through the October 2003 VCAA letter, and the claim 
was readjudciated subsequent to complete VCAA notice in the 
September 2004 SSOC.  The veteran was provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the VA notice.  Therefore, there is 
no prejudice to the veteran in proceeding to consider his 
claim on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  Thus, any VCAA notice deficiency has been rectified.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  The veteran has pointed to no 
prejudice resulting from the timing of VA's notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].  
Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's VA and 
private treatment records, and all records associated with 
the veteran's claim with the Social Security Administration 
(SSA).  The veteran was provided VA eye examination in August 
2002 and a VA medical examination in January 2004, the 
results of which will be referred to below.  The reports of 
the medical examinations reflect that the examiners reviewed 
the veteran's medical records, recorded his past medical 
history, noted his current complaints, conducted physical 
examinations and rendered appropriate diagnoses and opinions.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  The veteran declined personal 
hearing on his October 2003 substantive appeal (VA Form 9).  
He has not indicated the existence of any other evidence that 
is relevant to his appeal.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, is assigned a 
100 percent disability rating.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated, is assigned a 60 
percent disability rating.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities is 
assigned a 40 percent disability rating, while diabetes 
mellitus requiring insulin and restricted diet, or use of an 
oral hypoglycemic agent and a restricted diet, is assigned a 
20 percent disability rating.  Diabetes mellitus that is 
manageable by restricted diet only is assigned a 10 percent 
disability rating. See 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2004).

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent disability evaluation, with noncompensable 
complications to be considered as part of the diabetic 
process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1).  

As was alluded to in the Introduction, in its rating decision 
of October 2002, the RO, pursuant to Note (1), assigned 
separate 10 percent ratings for complications of diabetes, in 
particular neuropathy of the bilateral lower extremities.  
The veteran, to the Board's knowledge, has not initiated an 
appeal of that determination with regard to the disability 
ratings assigned therein.  The RO, however, did not rate 
retinopathy, also considered to be a complication of 
diabetes, as a separate disorder, instead finding that that 
complication was noncompensable.

The diagnostic criteria pertinent to diseases of the eye (38 
C.F.R. § 4.84a, Diagnostic Codes 6000 through 6035) do not 
specifically set forth rating criteria pertinent to 
retinopathy.  The severity of retinopathy can be ascertained, 
however, as analogous to impairment of central visual acuity 
(Diagnostic Codes 6061 through 6079); see 38 C.F.R. § 4.20 
(2004).  Under these rating criteria, a compensable 
disability rating can be assigned when corrected vision in 
one eye is no better than 20/50, and corrected vision in the 
other eye is no better than 20/40 (Diagnostic Code 6079).  
When corrected vision in each eye is no better than 20/40, 
compensation is not appropriate (Diagnostic Code 6079).  



Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

Pertinent medical records associated with the claim include 
VA examination and outpatient treatment records.

After an August 2000 VA compensation and pension examination, 
the veteran was diagnosed with insulin dependent diabetes 
mellitus with diabetic peripheral neuropathy.

In a December 2001 rating decision, the RO granted service 
connection for type II diabetes mellitus based on herbicide 
exposure and assigned a 20 percent disability rating under 
Diagnostic Code 7913.

A February 2002 VA outpatient treatment indicated that the 
veteran was advised to avoid salt in his diet and to elevate 
his legs.  Leg elevation to reduce swelling was again advised 
in March 2002.

As was noted in the Introduction, the veteran presented for a 
VA eye examination in August 2002, where it was determined 
that he had preproliferative diabetic retinopathy.  Visual 
acuity was 20/30 in the right eye and 20/40 in the left eye.
Based on the August 2002 VA examination results, the RO 
issued another rating decision in October 2002.  The 
veteran's diabetic retinopathy was included in the 
continuance of the 20 percent disability rating.  The veteran 
appealed that decision.  

Outpatient treatment records from the Chicago VAMC Lakeside 
show an assessment of nephropathy in March 2003.  

The veteran presented for a VA general medical examination in 
January 2004.  The examiner took a history of the veteran's 
type II diabetes mellitus, noting that diabetic peripheral 
neuropathy and nephropathy had been documented in the 
veteran's medical records.  After performing a physical 
examination, the examiner assessed the veteran with type II 
diabetes mellitus, mild diabetic peripheral neuropathy and 
diabetic nephropathy.  The examiner also assessed the veteran 
with erectile dysfunction, likely due to the veteran's 
service-connected diabetes.  The examiner determined that the 
veteran had no activity restriction due to his diabetes.

An optometry examination was performed at the Crown Point 
VAMC in October 2004.  Visual acuity was 20/40 in both eyes.  
An assessment of mild cataracts in both eyes and compound 
hypermetropic astigmatism with presbyopia of both eyes was 
made.  An additional assessment of normal tension glaucoma 
was made in November 2004.

Analysis

The veteran seeks an increased disability rating for his 
service-connected type II diabetes mellitus with retinopathy 
and erectile dysfunction, which is currently evaluated as 20 
percent disabling under Diagnostic Code 7913.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (diabetes mellitus) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7913, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.

Schedular rating

The schedular criteria have been set forth in the law and 
regulations section above.  As noted therein, compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1). Accordingly, the Board will initially review 
the evidence to determine whether any additional separate 
disability ratings may be assigned.  This requires analysis 
of the severity of identified complications of diabetes, to 
ascertain whether such complications are compensable.  

The Board refers in passing to the provisions of 38 C.F.R. § 
4.25 (2004), which provide that separate disabilities arising 
from a single disease entity are to be rated separately.  See 
also Esteban v. Brown, 6 Vet. App. 259 (1994) [a veteran is 
entitled to separate disability ratings if symptomatology 
associated with of a service-connected disability is distinct 
and separate].  However, the Board believes that the specific 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 
(1) control in this case, as the diagnostic code pertaining 
to diabetes specifically contemplates the situation here 
present, namely manifestations of the service connected 
diabetes which could conceivably be separately rated but 
which the medical evidence demonstrates are noncompensable.

As noted elsewhere in this decision, separate compensable 
ratings have already been granted by the RO for peripheral 
neuropathy of both lower extremities.  

The RO has identified two other disabilities, diabetic 
retinopathy and erectile dysfunction, as a complication of 
diabetes, but ones for which a compensable rating is not 
warranted.  The Board must thus determine whether compensable 
disability ratings can in fact be awarded for diabetic 
retinopathy and/or erectile dysfunction.  

The medical evidence with regard to diabetic retinopathy 
includes the report of an August 2002 VA eye examination, 
which acknowledges the presence of diabetic retinopathy and 
indicates visual acuity at that time was 20/30 in the right 
eye and 20/40 in the left eye.  The record also includes the 
report of a VAMC optometry examination conducted in October 
2004 which indicates visual acuity at that time was 20/40 
bilaterally.

The findings of the August 2002 VA eye examination and the 
October 2004 VAMC optometry examination do not show that 
corrected visual acuity was of such severity, pursuant to 
38 C.F.R. § 4.84a, Diagnostic Code 6079, as to warrant a 
compensable disability rating.  Visual acuity was at worst 
20/40, which does not warrant a compensable rating under the 
rating criteria.

The Board observes in passing that the medical records note 
the presence of glaucoma and cataracts.  It has not been 
medically established that glaucoma or cataracts has been 
determined to be a complication of the veteran's diabetes.  
Additionally, even if such disabilities were to be assumed to 
be part of the  diabetic retinopathy (which they are not), 
the veteran's vision problems still would be noncompensably 
disabling.  

In short, the medical evidence of record indicates that 
diabetic retinopathy, although present as a complication of 
the veteran's diabetes mellitus, is not of such severity as 
warrant the assignment of a compensable rating.  A separate 
disability rating may not therefore be assigned for diabetic 
retinopathy under 38 C.F.R. § 4.119, Diagnostic Code 7913, 
Note (1).

With respect to erectile dysfunction, the veteran reported to 
the January 2004 VA examiner that he had been completely 
impotent for 2 years, and that therapy did not improve this 
condition.  The examiner assessed the veteran with erectile 
dysfunction and attributed such to service-connected 
diabetes.  

As a result of his erectile dysfunction, the veteran is being 
paid special monthly compensation for loss of use of a 
creative organ under 38 U.S.C.A. § 1114(k) (West 2002) and 38 
C.F.R. § 3.350(a) (2004). There is no basis for payment of 
compensation under the rating schedule.

Erectile dysfunction is rated by analogy, to "penis, 
deformity, with loss of erectile power", Diagnostic Code 
7522.  See 38 C.F.R. § 4.20 (2004).  The rating schedule 
provides a 20 percent rating for deformity of the penis with 
loss of erectile power. This is a conjunctive set of 
criteria; both must be present to warrant compensation at the 
sole authorized level, 20 percent.  See Melson v. Derwinski, 
1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in 
a statutory provision meant that all of the conditions listed 
in the provision must be met]; compare Johnson v. Brown, 
7 Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned].  
Where the criteria for a compensable rating under a 
diagnostic code are not met, as here, a noncompensable rating 
is awarded. See 38 C.F.R. § 3.31 (2004).

Another disability, diabetic nephropathy, was diagnosed by 
the January 2004 VA examiner and attributed to the veteran's 
diabetes mellitus.  There is, however, no medical evidence 
that this complication includes symptomatology which would 
allow for the assignment of a compensable rating.  
Specifically, although hypertension and edema have been 
identified, there is no evidence of record that such is 
related to the veteran's diabetic nephropathy.  Laboratory 
testing conducted at the VAMC has indicated the presence of 
protein in the veteran's urine.  However, there is no 
indication from the evidence of record of constant albumin or 
albuminuria to warrant a compensable disability rating for 
nephropathy.  
See 38 C.F.R. § 4.115a, 4.115b, Diagnostic Code 7502 (2004).  

Therefore, the Board finds that although diabetic 
retinopathy, erectile dysfunction and diabetic nephropathy 
are present as complications of the service-connected 
diabetes mellitus, none is of such a severity to warrant 
separate compensable ratings.

The Board observes in passing that the veteran's hypertension 
and congestive heart failure cannot be separately related as 
complications of diabetes.  The January 2004 VA examiner has 
specifically indicated that these conditions are not due to 
the veteran's service-connected type II diabetes mellitus.  
There is no evidence to the contrary.  Therefore, they may 
not be considered as complications of diabetes.  
[The separate issues of service connection for hypertension 
and congestive heart failure as secondary to the diabetes 
will be addressed in the remand below.]

Having determined that retinopathy, nephropathy and erectile 
dysfunction are not compensable complications of the 
veteran's service-connected diabetes, and hypertension and 
congestive heart failure are no complications at all, the 
Board must now ascertain whether a disability rating greater 
than 20 percent can be awarded for diabetes by applying the 
schedular criteria.

As has been discussed in the law and regulations section 
above, in order
for a 40 percent disability rating to be awarded, the 
service-connected diabetes mellitus must require insulin, a 
restricted diet, and regulation of activities.  These 
criteria are conjunctive; all three elements must be met.  
See Melson, supra.  Indeed, the first two elements (diabetes 
mellitus requiring insulin and restricted diet) are also 
found in the criteria for a 20 percent rating, already 
assigned. 

VA outpatient treatment records and the August 2000 VA 
examination show that the veteran was using insulin.  
Avoidance of intake of sodium, which is a diet restriction, 
is noted in outpatient treatment records.  However, it 
appears from the medical evidence that this restriction is 
due to the veteran's hypertension, not his diabetes.  In any 
event, as noted in the preceding paragraph dietary 
restrictions are contemplated in the currently assigned 20 
percent rating.

A VA outpatient record dated in February 2002 does indicate 
that the veteran was required to elevate his legs.  The Board 
does not consider this to be a limitation of activity 
contemplated in the regulation; it merely appears to indicate 
a suggested positional change at rest.  Moreover, the medical 
evidence indicates that this suggestion is related to the 
veteran's congestive heart failure, not the diabetes.  

Crucially, the report of the January 2004 VA examination 
specifically found that the veteran had no activity 
restrictions due to his service-connected diabetes.  There is 
no competent medical evidence to the contrary.  The medical 
records are thus absent for restriction of activity due to 
service-connected type II diabetes mellitus, and the criteria 
for a 40 percent disability rating are not met or 
approximated for that reason.  

The Board further notes in passing that there is not even a 
hint of any pathology attributable to diabetes mellitus which 
would call for the assignment of even higher disability 
ratings (i.e. 60 percent and 100 percent) and the veteran 
does not appear to so contend.

The Board therefore finds that no basis exists for the 
assignment of a rating in excess of 20 percent for diabetes 
under Diagnostic Code 7913.    

Extraschedular rating consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected type II 
diabetes mellitus results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2004) [extraschedular 
rating criteria]. As noted elsewhere in this decision, his 
sole contention is that his service-connected disability 
warrants a higher rating.  Accordingly, in the absence of the 
matter being raised by the veteran or adjudicated by the RO, 
the Board will not address the veteran's entitlement to an 
extraschedular rating.  In the event the veteran believes 
consideration of an extraschedular rating for his type II 
diabetes mellitus is in order because it presents an 
exceptional or unusual disability picture, he may raise this 
matter with the RO.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased rating for his 
service-connected type II diabetes mellitus with retinopathy 
and erectile dysfunction, currently evaluated as 20 percent 
disabling.  

Despite arguments by the veteran's representative, the 
benefit of the doubt rule is not for application because the 
evidence is not in relative equipoise.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to an increased rating for type II diabetes 
mellitus with retinopathy and erectile dysfunction is denied.


REMAND

The veteran is also seeking entitlement service connection 
for congestive heart failure and hypertension as secondary to 
his service-connected diabetes mellitus.  He is also seeking 
TDIU.    

The veteran's claims of entitlement to service connection for 
congestive heart failure and hypertension on a secondary 
basis and TDIU were denied by the RO in April 2004.  Notice 
of that decision was sent to the veteran on May 3, 2004.  In 
April 2005, a timely notice of disagreement (NOD) was filed 
in regards to these claims.  A statement of the case (SOC) 
has yet to be issued.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a NOD is filed but a SOC 
has not been issued, the Board must remand the claim to the 
agency of original jurisdiction so that a SOC may be issued.



The Board therefore remands this case to the Veterans 
Benefits Administration (VBA) for the following action:

VBA should issue a SOC pertaining to 
the issues of entitlement to service 
connection for congestive heart failure 
and hypertension as secondary to 
service-connected type II diabetes 
mellitus and entitlement to TDIU.  In 
connection therewith, the veteran and 
his representative should be provided 
with appropriate notice of his 
appellate rights.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


